Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 26 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 November 2021 is fully withdrawn.  Claims 12-15, directed to a method of rearranging a modular exhaust collector is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Tozzi et al.(US 20150267565) which teaches a turbine exhaust collector that is rotatable. Hirako et al. (US 20150075131) teaches an exhaust collector having a single compressor discharge port. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a plurality of compressor discharge (CD) ports, wherein each CD port of the plurality of CD ports is disposed a first radial distance from the inlet axis; and a plurality of flow ports, wherein each flow port of the plurality of flow ports is disposed a second radial distance from the inlet axis; and a bottom face opposite the outlet wherein the bottom face comprises a first drain and a first side wall between the bottom face and the outlet, wherein the first side wall comprises a second drain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745